DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks and amended claim set, filed 2/17/22, with respect to claims 116-124 have been fully considered and are persuasive.  The rejection of claim 116-124 has been withdrawn. 
Applicant's arguments filed 2/17/22, with respect to claims 112-115, 125-140, and 146-149 have been fully considered but they are not persuasive. As detailed in infra rejections, claims 112-115, 125-133, 135-140, and 146-149 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in further view of Chen. Further, as detailed in infra rejection, claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in further view of Chen, or, in the alternative, in further view of Peacock.
Additionally, claims 112, 125, and 137-149 are rejected as being indefinite under 35 U.S.C. 112(b) as detailed in infra rejections.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 112, 125, and 137-149 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about 1.2 ppm” in claims 112, 125, and 141 is a relative term which renders the claim indefinite. The term “about 1.2 ppm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide an explicit standard by which to determine the scope of “about 1.2 ppm.” For example, ‘about 1.2 ppm’ may not only encompass 1.19 ppm or 1.21 ppm but may also encompass 1.1 ppm or 1.3 ppm. Paragraph [0459] of the specification states that the peak region for propionic acid is “in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” and that the peak region of lactate is “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region.”  Because the specification states that the peak region of propionic acid overlaps with that of lactate within at least the region between about 1.0 ppm and about 1.1 ppm the wide ranges of the specification render the scope of “about 1.2 ppm” unclear. 
The term “about 1.1 ppm” in claims 137-140, 142, and 143-149 is a relative term which renders the claim indefinite. The term “about 1.1 ppm” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification does not provide an explicit standard by which to determine the scope of “about 1.1 ppm.” For example, ‘about 1.1 ppm’ may not only encompass 1.09 ppm or 1.11 ppm but may also encompass 1.0 ppm or 1.2 ppm. Paragraph [0459] of the specification states that the peak region for propionic acid is “in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” and that the peak region of lactate is “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region.”  Because the specification states that the peak region of propionic acid overlaps with that of lactate within at least the region between about 1.0 ppm and about 1.1 ppm the wide ranges of the specification render the scope of “about 1.1 ppm” unclear. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 112-115, 125-133, 135-140, and 146-149 are rejected under 35 U.S.C. 103 as being unpatentable over Majumdar et al. (U.S. Pub. No. 2008/0039710), hereinafter “Majumdar,” in further view of Chen et al. (“Modic changes and disc degeneration caused by inoculation of Propionibacterium acnes inside intervertebral discs of rabbits: a pilot study” 2016), hereinafter “Chen.”

Regarding claim 112, Majumdar discloses a diagnostic system for providing diagnostic information for diagnosing whether a region of interest (ROI) in an intervertebral disc in a spine of a patient (“a medical diagnostic system with a non-invasive imaging modality that is adapted to provide useful information that is indicative of a degree of a property of a region of tissue based upon a chemical signature of a factor associated with that property… the system provides useful information indicative of a degree of degradation of an intervertebral disc.” [0016]-[0023]), the diagnostic system comprising:
a magnetic resonance (MR) system (“the system provides the useful information based at least in part upon an NMR spectrum of the region of tissue.” [0025]; “clinical 3 T MRI systems with surface head or knee coils; and tissue regions such as discs within spines of living patients using 3 T MRI systems with a surface spine coil, thus providing a completely non-invasive diagnostic toolset and method to image and localize degeneration and/or pain.” Abstract; [0191]) configured to:
generate and acquire a magnetic resonance spectroscopy (MRS) spectral acquisition series of data for a voxel located within the region of interest (ROI) using an MRS pulse sequence (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095]; “Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191]);
obtain one or more MRI images of a region of the spine associated with the intervertebral disc (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095] and associated figures; “Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191]);
an MRS signal processor configured to process the MRS spectral acquisition series of data to produce a processed MRS spectrum (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]); and
a diagnostic processor (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]) configured to:
identify a spectral feature along a spectral peak region of the processed MRS spectrum that corresponds with propionic acid (PA), wherein the identified spectral feature comprises a spectral peak below about 1.2 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap);
calculate a measurement for the spectral feature (“peak height” [0191]); 
process the one or more MRI images to extract an MRI signature of intervertebral disc degeneration in the spine (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc); and
generate the diagnostic information for diagnosing using the calculated measurement and the MRI signature (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc).
However, Majumdar may not explictly disclose the MRI signature indicates Modic change and to generate the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria.
However, in the same field of endeavor, Chen teaches that the presence of P. acnes and its secreted metabolite propionic acid are a signature of Modic change of the spine and to generate the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4; note that this limitation encompasses an intended use of the claimed diagnostic system, therefore as the device disclosed in Majumdar is suitable for measuring the ratio of the spectral measurements for the intended use of diagnosing bacterial infection, Majumdar discloses this limitation). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 113, Majumdar may not explictly disclose the bacteria is Propionibacteria acnes (P.acnes).
However, in the same field of endeavor, Chen teaches the bacteria is Propionibacteria acnes (P.acnes) (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 114, Majumdar discloses the diagnostic processor is configured to calculate a diagnostic value that is indicative of a presence or absence of bacterial infection based at least in part on a calculated ratio between (i) the calculated measurement corresponding with PA, and (ii) at least a measured second calculated measurement for at least a second feature along at least a second spectral region of the processed MRS spectrum that corresponds with at least one of proteoglycan (PG), lactate (LA), alanine (AL), or carbohydrate (CA) chemicals (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc, N-Acetyl corresponds to proteoglycan “N-Acetyl (generally associated with proteoglycan presence)” [0205]).
However, Majumdar may not explictly disclose the diagnostic value is indicative of a presence or absence of bacterial infection.
However, in the same field of endeavor, Chen teaches the diagnostic value is indicative of a presence or absence of bacterial infection (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 115, Majumdar discloses the diagnostic processor is configured to determine the diagnostic information based at least in part upon a second calculated measurement derived from information extracted from a second ROI in a second intervertebral disc in the spine, wherein the second calculated measurement corresponds with at least one chemical factor in the second ROI comprising propionic acid (PA) (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Table 7 demonstrates a determination of the extent of degradation across multiple intervertebral discs using the N-Acetyl/Lac + Lip ratio corresponding to propionic acid and proteoglycan). 

Regarding claim 125, Majumdar discloses a diagnostic system for providing diagnostic information for diagnosing whether a region of interest (ROI) in an intervertebral disc in a spine of a patient is infected with bacteria (“a medical diagnostic system with a non-invasive imaging modality that is adapted to provide useful information that is indicative of a degree of a property of a region of tissue based upon a chemical signature of a factor associated with that property… the system provides useful information indicative of a degree of degradation of an intervertebral disc.” [0016]-[0023]), the diagnostic system comprising:
a magnetic resonance spectroscopy (MRS) signal processor configured to receive a multiframe MRS spectral acquisition series generated for a voxel principally located within the region of interest (ROI) in the intervertebral disc via an MRS pulse sequence, the MRS signal processor configured to process the MRS spectral acquisition series to produce a processed MRS spectrum (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095]; “Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191]; “Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]);
an MRS diagnostic processor (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]) configured to:
identify a spectral feature along a spectral peak region of the processed MRS spectrum that comprises a region corresponding at least in part with propionic acid (PA), wherein the identified spectral feature comprises a spectral peak below about 1.2 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap);
calculate a measurement for the spectral feature (“peak height” [0191]); 
generate the diagnostic information for diagnosing the region of interest (ROI) in the intervertebral disc using the calculated measurement (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc);
wherein each of the MRS signal processor and MRS diagnostic processor comprises at least one of:
(a) at least one computer processor, and
(b) software provided in computer-readable non-transitory storage and that is configured to be run by at least one computer processor. (“Data analysis included combining the data from multiple channels and calculating the ration of spectroscopy peak height of certain targets to be evaluated, namely N-Acetyl, Choline (Cho), and carbohydrate (carb), and additional data was evaluated for Lactate (Lac).” [0191]; “This aspect includes a processor that is configured to process data related to an NMR spectrum of the tissue in a manner that provides useful information that is indicative of the property in the first region of tissue.” [0029], [0036]; “a computer readable software program in computer readable media form and that is configured to process data from a nuclear magnetic resonance (NMR) spectrum taken from the first region of tissue. The program is further configured to provide the useful information from the processed data.” [0033]).
However, Majumdar may not explictly disclose generate the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria.
However, in the same field of endeavor, Chen teaches generate the diagnostic information for diagnosing whether the region of interest (ROI) in the intervertebral disc is infected with bacteria (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4; note that this limitation encompasses an intended use of the claimed diagnostic system, therefore as the device disclosed in Majumdar is suitable for measuring the ratio of the spectral measurements for the intended use of diagnosing bacterial infection, Majumdar discloses this limitation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 126, Majumdar discloses a magnetic resonance (MR) system that is configured to produce one or more MRI images of the spine, and wherein the diagnostic processor is configured to generate the diagnostic information based at least in part on an MRI signature in the spine of the patient (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc).
However, Majumdar may not explictly disclose the MRI signature indicates Modic change.
However, in the same field of endeavor, that the presence of P. acnes and its secreted metabolite propionic acid are a signature of Modic change of the spine (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 127, Majumdar may not explictly disclose the bacteria is Propionibacteria acnes (P.acnes).
However, in the same field of endeavor, Chen teaches the bacteria is Propionibacteria acnes (P.acnes) (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 128, Majumdar discloses an MRS system with an MRS scanner comprising a magnet and operable according to the MRS pulse sequence to generate the MRS spectral acquisition series and a detector assembly configured for receiving the MRS spectral acquisition series (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095]; “All MRI examinations were performed on a 3 Tesla (3 T) GE Excite Signa whole-body MR scanner. Spine samples were acquired for evaluating target intervertebral discs in bovine (n=4) and cadaveric (n=4) ex-vivo studies. The ex-vivo studies used a GE 8-channel transmit/receive (T/R) phased array (PA) head coil or a GE 8-channel T/R PA knee coil. The in-vivo patient evaluation was done using a GE 6-channel spine coil. Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191]; “using clinical 3 T MRI systems with surface head or knee coils; and tissue regions such as discs within spines of living patients using 3 T MRI systems with a surface spine coil, thus providing a completely non-invasive diagnostic toolset and method to image and localize degeneration and/or pain” Abstract).

Regarding claim 129, Majumdar discloses the spectral peak region comprises a combined spectral peak region corresponding with both propionic acid (PA) and lactate (LA) (LAPA) (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc).

Regarding claim 130, Majumdar discloses the spectral peak region comprises a combined spectral peak region corresponding with each of propionic acid (PA), lactate (LA), and alanine (AL) (ALPA) (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, lactate, lipids and alanine, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc, alanine is shown in Figs. 1Y-3Z to have an overlapping range with lactate and lipid spectral regions, also see [0079], [0115], [0122]).

Regarding claim 131, Majumdar discloses the diagnostic processor is configured to calculate a diagnostic value based at least in part on a combination of (i) the calculated measurement corresponding with PA, and (ii) at least a measured second calculated measurement for at least a second feature along at least a second spectral region of the processed MRS spectrum that corresponds with at least one of proteoglycan (PG), lactate (LA), alanine (AL), or carbohydrate (CA) chemicals (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc, N-Acetyl corresponds to proteoglycan “N-Acetyl (generally associated with proteoglycan presence)” [0205]).
However, Majumdar may not explictly disclose the diagnostic value is indicative of a presence or absence of bacterial infection.
However, in the same field of endeavor, Chen teaches the diagnostic value is indicative of a presence or absence of bacterial infection (“P. acnes has a strong connection with Modic change and disc degeneration” P.6, paragraph 1; “propionic acid, the metabolite secreted by P. acnes, resulted in the dissolution of fatty bone marrow and bone, thus represented as Modic changes.” P. 6, paragraph 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of using the presence of P. acnes and proprionic acid in the intervertebral disc to identify Modic change as taught by Chen with the known device for MR spectroscopy to diagnose intervertebral disc degeneration using MRI signatures of chemical shifts as disclosed by Majumdar as applying non-invasive assessment to identify signs of intervertebral disc degeneration such as Modic change provides a safer means to provide an assessment of the severity of intervertebral disc generation than invasive methods and avoids potential complications resulting from tissue biopsy. 

Regarding claim 132, Majumdar discloses the diagnostic processor is configured to calculate a diagnostic value derived from at least one calculated ratio between at least two calculated measurements for at least two respective features along at least two respective spectral peak regions of the processed MRS spectrum and associated with at least two chemicals in the ROI, wherein at least one said chemical comprises PA (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Tables 5-8 demonstrate that the ratio is taken between N-Acetyl/Lac+Lip to evaluate the degree of degradation of the intervertebral disc).

Regarding claim 133, Majumdar discloses the diagnostic information is further based at least in part upon a contained volume of the voxel (“NMR spectrum of a voxel region in a disc nucleus of the spine” [0086], [0090]-[0095]; “Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191]).

Regarding claim 135, Majumdar discloses the diagnostic processor is configured to determine the diagnostic information based at least in part upon a second calculated measurement derived from information extracted from a second ROI in a second intervertebral disc in the spine, wherein the second calculated measurement corresponds with at least one chemical factor in the second ROI comprising propionic acid (PA) (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Table 7 demonstrates a determination of the extent of degradation across multiple intervertebral discs using the N-Acetyl/Lac + Lip ratio corresponding to propionic acid and proteoglycan). 

Regarding claim 136, Majumdar discloses the diagnostic processor is configured to calculate a first score for the ROI based at least in part on the calculated measurement, to calculate a second score for the second ROI based at least in part on the calculated second measurement, and to determine the diagnostic information based at least in part on the first score and the second score (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap; Table 7 demonstrates a determination of the extent of degradation across multiple intervertebral discs using the N-Acetyl/Lac + Lip ratio corresponding to propionic acid and proteoglycan; see also [0193] describing multi disc studies).

Regarding claim 137, Majumdar discloses the spectral peak of the identified spectral feature is below about 1.1 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap).

Regarding claim 138, Majumdar discloses the spectral peak of the identified spectral feature is between 0.5 ppm and about 1.1 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap).

Regarding claim 139, Majumdar discloses the spectral peak of the identified spectral feature is between 0.75 ppm and about 1.1 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap).

Regarding claim 140, Majumdar discloses the spectral peak of the identified spectral feature is between 0.9 ppm and about 1.1 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap).

Regarding claim 146, Majumdar discloses the spectral peak of the identified spectral feature is below about 1.1 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap).

Regarding claim 147, Majumdar discloses the spectral peak of the identified spectral feature is between 0.5 ppm and about 1.1 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap).

Regarding claim 148, Majumdar discloses the spectral peak of the identified spectral feature is between 0.75 ppm and about 1.1 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap).

Regarding claim 149, Majumdar discloses the spectral peak of the identified spectral feature is between 0.9 ppm and about 1.1 ppm (“Resolvable peaks include… B. lactate” [0074]-[0075], [0114], Figs. 1Y-3Z; “lactate resonance (1.31 ppm, doublet)” [0177], Figs. 7A-7B; “additional data was evaluated for Lactate (Lac).” [0191], “NMR spectra corresponding with each of these images, annotating the target peak spectral sections used for spectral evaluation, are shown in following corresponding FIGS.: 8B, 9B, 10B, 11B, 12B, 13B, 14B, 15B, 16B, 17B, 18B, 19B, and 20B, respectively.” [0193], Figs. 8B-11B and Tables 5-8 all demonstrate identifying spectral features in a spectral peak region corresponding with propionic acid; the imaged and analyzed spectra inherently corresponds with propionic acid as evidenced by applicant’s specification paragraph [0459] the peak region for propionic acid ”in a range of about 0.2 ppm from between about 0.9 ppm to about 1.1 ppm” overlaps with the peak region of lactate “between about 1.0, 1.5, or 1.1 ppm on one end to about 1.45 or even about 1.5 ppm on the other end of the region”, i.e, the region indicated as Lac+Lip in Figs. 8B-11B of Majumdar corresponds at least in part with propionic acid, and additionally by Munshi et al. (“Nuclear Magnetic Resonance Based Profiling of Biofluids Reveals Metabolic Dysregulation in HIV-Infected Persons and Those on Anti-Retroviral Therapy” 2013) in the bottom spectrum of Fig. 1, entries for lactic acid and propionic acid in Table 2, the MR spectral peak ranges of propionic acid and lactate overlap).

Claim 134 is rejected under 35 U.S.C. 103 as being unpatentable over Majumdar in further view of Chen as applied to claim 125 above, or, in the alternative, further in view of Peacock et al. (U.S. Pub. No. 2013/0053658), hereinafter “Peacock.”

Regarding claim 134, Majumdar discloses the calculated measurement is adjusted by a subject-related adjustment factor associated with a known value or condition of a subject-dependent variable comprising at least one of height, weight, percentage body fat, body mass index (BMI), and gender (“. Single voxel spectroscopy imaging was conducted using a short-echo point-resolved spectroscopy (PRESS) sequence (TE/TR=35/200 ms, 256 repetitions, 1024 data points), including chemical shift-selected (CHESS) water suppression.” [0191], CHESS is a selective saturation algorithm for suppressing water and fat (the primary components of percentage body fat) in MR spectroscopy).
Alternatively, in the same field of endeavor, Peacock teaches the calculated measurement is adjusted by a subject-related adjustment factor associated with a known value or condition of a subject-dependent variable comprising at least one of height, weight, percentage body fat, body mass index (BMI), and gender (“To provide an estimate of metabolite concentration, the spectral measures were divided by the region of interest (ROI) volume. Also, given signal strength may vary with ROI depth, subject body mass index (BMI) was also considered as a normalizing factor. This was done by taking the BMI for a subject associated with a given disc sample being evaluated divided by the average BMI across the data set used for the logistic regression modeling.” [0208]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the known technique of normalizing spectral data using BMI data as in Peacock to the known device of a spectral acquisition and analysis device as in Majumdar to achieve the predictable result of presenting normalized data across a subject population to provide for accurate relative results of intervertebral disc degeneration for individual subjects according to the population relationship between spectral values and intervertebral disc degeneration. 

Allowable Subject Matter
Claims 116-124 are allowed. Independent claim 116 recites the identification of a spectral peak within a MRS spectrum region that includes at least a portion below a range associated with lactic acid (LA). This claim feature appears to distinguish from the prior art. For example, Majumdar discloses identifying a spectral peak within the range associated with lactic acid which overlaps with that of propionic acid. However, Majumdar does not disclose identifying a spectral peak within a range below that associated with lactic acid. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Keshari et al. (“Lactic acid and proteoglycans as metabolic markers for discogenic back pain” 2008, “Characterization of intervertebral disc degeneration by high-resolution magic angle spinning (HR-MAS) spectroscopy” 2005, “Correlation of HR-MAS spectroscopy derived metabolite concentrations with collagen and proteoglycan levels and Thompson grade in the degenerative disc” 2005) and Majumdar & Kurhanewicz et al. (U.S. Pub. No. 2013/0144155) disclose subject matter similar to that of Majumdar including identifying spectral peaks using chemical shift imaging for various endogenous chemical species and taking the ratio between these spectral peaks to assess intervertebral disc degeneration. 
Dudli et al. (“Pathobiology of Modic change” 2016), Dudli et al. (“Propionibacterium acnes infected intervertebral discs cause vertebral bone marrow lesions consistent with Modic change” 2016), and Rollason et al. (“Genotypic and antimicrobial characterization of Propionibacterium acnes isolates from surgically excised lumbar disc herniations” 2013) disclose the diagnosis of bacterial infection of the intervertebral disc based on the presence of propionic acid generated as a byproduct of probionibacterium acnes infection. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnathan Maynard whose telephone number is (571)272-7977. The examiner can normally be reached 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M./Examiner, Art Unit 3793                                                                                                                                                                                                        
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793